Citation Nr: 1033520	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-26 170	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for torn muscles at the L4-
5 vertebrae.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from 
September 1981 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans' Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO) which, in part, denied service connection for torn 
muscle at the L4-5 vertebrae and granted service connection for 
degenerative disc disease of the lumbar spine; evaluated 20 
percent disabling, effective January 22, 2004.  In a July 2006 
Decision review Officer (DRO) decision, the RO assigned the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine an earlier effective date of October 1, 2001.  

In September 2008, the Board remanded the Veteran's claims to 
obtain outstanding private and VA treatment records concerning 
the Veteran's claims decided herein and to afford him VA spine 
and neurological examinations.  The Veteran was sent a letter in 
November 2008 requesting that he identify all treatment for his 
claimed disabilities, and he was afforded VA examinations in 
March 2009, November 2009 and December 2009.  Therefore, the 
Board finds that its remand instructions have been substantially 
complied with, and thus, the Board may proceed in adjudicating 
the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a recent submission, the Veteran's private attorney alleged 
that the Veteran is unable to work due to his service-connected 
back disability, and this is sufficient to raise an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In a recent case, the Court held that a claim for TDIU 
can be inferred as part of the original claim for a higher 
initial rating in certain circumstances.  See Rice v. Shinseki, 
22 Vet. App. 447, 453 (2009).  This case differs, however.  A 
formal claim for TDIU was considered and denied by the RO during 
the pendency of the claim for an increase now on appeal to the 
Board.  Nothing in Rice suggests that the finality of that 
decision can be overcome by subsequent allegations that the 
Veteran is entitled to a total rating (that is - by a subsequent 
informal TDIU claim).  Moreover, careful review of the Veteran's 
VA claims file reveals that the Veteran is currently employed on 
a part-time basis.  Therefore, in the circumstances of this case, 
the Board REFERS the issue of entitlement to TDIU for further 
action.  


FINDINGS OF FACT

1.  The symptomatology associated with the Veteran's degenerative 
disc disease of the lumbar spine is congruent with severe 
limitation of motion.  The evidence does not show pronounced 
intervertebral disc syndrome, favorable ankylosis of the entire 
thoracolumbar spine, or doctor-prescribed incapacitating episodes 
during any 12 month period.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.

3.  The Veteran does not have a current diagnosis of torn muscles 
at the L4-5 vertebrae.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent, but 
no greater, for the Veteran's degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5240, 5242, 5243 
(2009).

2.  The criteria for referral of the Veteran's service-connected 
degenerative disc disease of the lumbosacral spine for 
consideration on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).

4.  Torn muscles at the L4-5 vertebrae were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for service connection and 
a higher initial rating for his service-connected degenerative 
disc disease of the lumbosacral spine.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(the Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran's claim for a higher initial rating arises from a 
granted claim of service connection.  The Court observed that a 
claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

A VCAA letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although VCAA compliant notice 
with respect to the Court's decision in Dingess was not sent 
prior to initial adjudication of the Veteran's claim in April 
2005, this was not prejudicial to him.  He was subsequently 
provided adequate notice in March 2006, and he was provided an 
opportunity to respond with additional argument and evidence and 
the claims were readjudicated an July 2006 statement of the case 
(SOC) and supplemental statements of the case (SSOC's) dated in 
January 2008 and April 2010.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records and 
private treatment records are associated with his VA claims 
file.  The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran VA examinations in April 2005, June 
2006, January 2007, November 2009, December 2009 and January 
2010.  There are no records suggesting an increase in his 
service-connected disability has occurred as compared to the most 
recent VA examination findings.  Furthermore, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected lumbar 
spine disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Concerning the provided VA examinations, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the April 
2005, January 2007, November 2009 and January 2010 VA 
examinations reflect that the Veteran's complete claims file was 
available, and the examiner reviewed the Veteran's complete VA 
treatment records and conducted a full interview, recording his 
past medical history, his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  

The June 2006 and December 2009 VA examination reports reflect 
that the Veteran's complete claims file was not sent to the VA 
examiner for review.  In many instances, the Court has held that 
a failure to review the claims file renders a VA examination 
inadequate for rating purposes.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should 
have the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of 
claims file not required where it would not change the objective 
and dispositive findings made during a medical examination).  See 
also 38 C.F.R. §§ 4.1, 4.2 (2009).  However, the Court recently 
held that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether "the 
examiner providing the report or opinion is fully cognizant of 
the Veteran's past medical history."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed).  

The June 2006 and December 2009 VA examiners were apprised of the 
relevant medical history of the Veteran as it pertains to his 
current claims, and that the reports were based on an accurate 
account of the evidence in the claims file.  As such, the Board 
finds that the June 2006 and December 2009 VA examinations are 
also adequate for rating purposes, and a remand for a new 
examination unnecessary.  See 38 C.F.R. § 4.2 (2009).  The 
Veteran and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


Higher Initial Disability Rating

The Veteran contends that his service-connected degenerative disc 
disease of the lumbar spine is manifested by increased adverse 
symptomatology that entitles him to an increased rating.  It is 
requested that the Veteran be afforded the benefit of the doubt. 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Most recently, a April 2005 decision rated the Veteran's service-
connected degenerative disc disease of the lumbar spine as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
- 5292 (degenerative arthritis and limitation of motion of the 
lumbar spine).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the rating 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2009).

Since the Veteran filed his claim for an increased rating in July 
2002, there have been a number of changes in the criteria for 
rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The 
new criteria for rating intervertebral disc syndrome (IVDS) 
became effective September 23, 2002.  See 67 Fed. Reg. 54345 
(Aug, 22, 2002).  Further, additional regulatory changes for 
rating all other back disorders became effective September 26, 
2003, but these did not change the way IVDS was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 
Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 32449 (June 10, 
2004) corrected a clerical error in the Federal Register 
publication of August 27, 2003.  

However, given the change in law, while VA may consider the old 
criteria for rating IVDS and for all other back disorders for the 
entire period during which the appeal has been pending, it may 
only consider the new criteria for rating IVDS from September 23, 
2002, and the new criteria for rating all other back disorders 
from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Factual Background

Initially, the Board will consider the old criteria concerning 
intervertebral disc syndrome with respect to the Veteran's claim.  
The record reflects that the Veteran fell onto concrete injuring 
his low back in 1993.  There is a lack of pertinent post-service 
treatment records until January 2004.  When he sought treatment 
for back pain after a work related incident.  Treatment following 
this injury included physical therapy from January 2004 to 
February 2004 as well as various medications and the use of a 
TENS unit.  

With respect to his level of disability, a January 2004 private 
treatment record from D.A.E., D.O. reflects that the Veteran 
complained of "extreme pain" in his lower back.  The Veteran 
was described as "exquisitely uncomfortable" and it was noted 
that his moved very slowly and guarded, unable to walk on his 
toes and minimally able to walk on his heels.  On physical 
examination, forward flexion of the lumbar spine was measured at 
15 degrees, and extension was measured at 5 degrees.  Lateral 
flexion was measured at 15 degrees bilaterally.  

At the April 2005 VA examination, the Veteran reported mild-to-
moderate pain, weakness and stiffness in his lumbar area at the 
time of the April 2005 examination which radiated posteriorly 
into his left lower extremity.  He reported no numbness in either 
lower extremity.  He denied any bowel problems or bladder 
problems, but reported lumbar spasm.  He did not use a back brace 
or any assistive devices to walk, and he was able to walk more 
than one quarter mile but less than a mile.  The Veteran also 
denied any episodes of total incapacitation due to his back in 
the previous 12 months.

On physical examination, the Veteran's gait was normal.  Forward 
flexion of the lumbar spine was measured at 40 degrees, and 
extension was measured at 20 degrees.  Lateral flexion and 
rotation were both measured at 20 degrees bilaterally.  The VA 
examiner noted no additional limitation of motion on repetitive 
testing.  The motor strength of the quadriceps, hamstrings and 
gastrocnemius muscles were 5+/5 bilaterally.  The VA examiner 
specifically noted that the Veteran's spine was not ankylosed.  
Pinprick and touch sensation were normal as to both lower 
extremities.  

At the June 2006 VA examination, the Veteran reported moderate 
pain on motion and mild weakness and tenderness in his lumbar 
area.  He reported no numbness in either lower extremity.  He 
denied any bowel problems or bladder problems, but reported 
lumbar spasm.  He utilized a back brace and a cane for 
ambulation.  The Veteran also denied any episodes of total 
incapacitation due to his back in the previous 12 months.

On physical examination, the Veteran's gait was antalgic.  
Forward flexion of the lumbar spine was measured at 50 degrees 
with pain beginning at 30, and extension was measured at 0 
degrees.  Lateral flexion was measured at 30 degrees bilaterally, 
and lateral rotation was measured at 20 degrees bilaterally.  The 
VA examiner noted no additional limitation of motion on 
repetitive testing.  The Veteran was rated at 5/5 on motor 
examination of his bilateral lower extremities.  The VA examiner 
specifically noted that the Veteran's spine was not ankylosed.  
Pinprick, light touch and vibration sensations were normal as to 
both lower extremities.  

The Veteran was afforded an additional VA examination in January 
2007.  The report of this VA examination reflects the Veteran's 
reports of low back pain and muscle spasm.  He reported no 
numbness in either lower extremity.  He denied any bowel problems 
or bladder problems.  The Veteran denied any episodes of total 
incapacitation due to his back in the previous 12 months.

On physical examination, the Veteran's gait was antalgic and 
lumbar straightening due to muscle spasm was noted.  The lumbar 
spine was noted to be tender.  Forward flexion of the lumbar 
spine was measured at 55 degrees, and extension was measured at 
10 degrees.  Lateral flexion was measured at 30 degrees 
bilaterally, and lateral rotation was measured at 65 degrees on 
the left and 45 degrees on the right.  All range of motion 
results noted pain at the end of motion.  The VA examiner noted 
no additional limitation of motion on repetitive testing.  The VA 
examiner specifically noted that the Veteran's spine was not 
ankylosed.  Pinprick, light touch and vibration sensations were 
normal as to both lower extremities.  

The Veteran underwent additional VA examination in March 2009.  
The March 2009 VA examination report notes the Veteran's 
continued complaints of worsening low back pain and pain 
radiating down the back of his left leg.  The VA examiner noted 
that the Veteran had a lurching gait and utilized a walker for 
ambulation.  When the Veteran did not use his walker, he clung to 
the side of the examining table to steady himself.  The March 
2009 VA examiner did not provide range of motion test results, 
but noted that the Veteran could only flex his low back far 
enough to "reach his knees."

The Veteran most recent VA examination in connection for his 
increased rating claim dates to November 2009.  At the November 
2009 VA examination, the Veteran reported constant, moderate, 
"stabbing" pain on motion and mild weakness and tenderness in 
his lumbar area.  He reported no numbness in either lower 
extremity, but reported pain radiating down his left leg.  He 
denied any bowel problems or bladder problems, but reported 
lumbar spasm and severe daily flare-ups.  He utilized a back 
brace and a cane for ambulation, and could walk no more than "a 
few yards".  The Veteran also denied any episodes of total 
incapacitation due to his back in the previous 12 months.

On physical examination, the Veteran's gait was antalgic.  
Forward flexion of the lumbar spine was measured at 50 degrees, 
and extension was measured at 0 degrees.  Lateral flexion and 
rotation were measured at 15 degrees bilaterally.  The VA 
examiner noted the Veteran's complaints of painful motion, but 
observed no additional limitation of motion on repetitive 
testing.  The Veteran was rated at 5/5 on motor examination of 
his bilateral lower extremities.  The VA examiner specifically 
noted that the Veteran's spine was not ankylosed.  Pinprick, 
light touch vibration and positional sensations were normal as to 
both lower extremities.  The VA examiner also noted that the 
Veteran's reflexes in the bilateral lower extremities were 
normal.  

Consideration under the "old" IVDS and spine criteria 

Under former Diagnostic Code 5293, when IVDS is moderate with 
recurring attacks, a 20 percent disability rating is assigned.  
When IVDS is severe with recurring attacks, with only 
intermittent relief, a 40 percent disability rating is assigned.  
When IVDS is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief is assigned a 60 percent disability rating.

Under the former criteria relating to other disorders of the 
spine, the disabilities of the back are evaluated under 38 C.F.R. 
§ 4.71a, former Diagnostic Codes 5285-5295 (2003).  As discussed 
above, there is no evidence of a fractured vertebra or ankylosis 
of the spine; therefore Diagnostic Codes 5285-5289 are not 
applicable.  Moreover, there is no evidence of sacro-iliac injury 
or weakness, and therefore Diagnostic Code 5294 is not 
applicable.

Under former Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 20 percent evaluation if it is moderate 
or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The Board observes that the words "moderate" and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).  The Board observes in passing that 
"moderate" is generally defined as "tending toward the mean or 
average amount or dimension."  "Severe" is generally defined as 
"of a great degree:  serious."  See Merriam-Webster's Collegiate 
Dictionary, Eleventh Edition (2003), 798, 1140.

Under former Diagnostic Code 5295, lumbosacral strain warrants a 
20 percent evaluation for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, former Diagnostic Code 5295 
(2003).

After review of the competent medical evidence of record the 
Board concludes that the Veteran is entitled to 40 percent 
disability rating for is service-connected degenerative disc 
disease of the lumbar spine under former Diagnostic Code 5292.  

As set forth above, the Veteran's service-connected lumbar spine 
disability is productive of pain and severe functional 
impairment.  Indeed, the January 2004 private treatment record 
reflects limitation of flexion of the Veteran's lumbar spine to 
15 degrees.  Moreover, the Veteran's gait has increasingly 
worsened throughout the pendency of this appeal and the competent 
medical evidence of record shows multiple subjective complaints 
and multiple objective reports of low back spasms.  

In totality, the Board, with consideration of the various factors 
set forth in DeLuca and 38 C.F.R. §§ 4.40, 4.45, finds that the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine more closely approximates the severe limitation of 
motion of the lumbar spine throughout the course of the appeal.  
As stated above, the Board may utilize the former Diagnostic 
Codes relating to the spine and IVDS throughout the entire appeal 
period.  As such, the 40 percent disability rating under former 
Diagnostic Code 5292 is assigned from the date of service 
connection.

The Board notes that a 60 percent disability is not warranted in 
this case under any of the former criteria relating to the spine 
or IVDS.  Indeed, a 40 percent disability rating is the maximum 
that the Veteran may receive under any former applicable 
Diagnostic Code relating to the spine.  The Veteran may be 
availed by former Diagnostic Code 5293 which provides a 60 
percent disability rating is warranted with evidence of 
pronounced IVDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  However, although the medical evidence of 
record reflects muscles spasm, such is devoid of reports of 
sciatic neuropathy and pronounced IVDS with little intermittent 
relief.  

Accordingly, the Board concludes that the symptomatology 
associated with the Veteran's service-connected degenerative disc 
disease of the lumbar spine causes functional impairment 
warranting a 40 percent disability rating under former Diagnostic 
Code 5292.  

Consideration under the "new" IVDS and spine criteria

The current schedular rating criteria instructs to evaluate IVDS 
(degenerative disc disease) either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating IVDS based on incapacitating episodes, 
whichever method results in the higher evaluation.  The Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (in pertinent part):  a 20 percent disability rating is 
warranted with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months; 
a 40 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the "new" 
criteria) changed the Diagnostic Codes for spine disorders to 
5235 to 5243, and spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine. 

Under the new criteria, the General Rating Formula for Diseases 
and Injuries of the Spine provides that a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees.  A 40 percent 
rating is assignable where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is assignable for unfavorable 
ankylosis of the entire spine.  These criteria are applied with 
and without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  These 
criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 
(1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met].

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The amended rating criteria now define normal range of motion for 
the various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

As stated above, the Board has concluded that the Veteran's 
service-connected degenerative disc disease of the lumbar spine 
warrants a 40 percent disability rating as per former Diagnostic 
Code 5292.  As indicated above, the Veteran may only be availed 
by the "new" criteria for IVDS and the spine if the competent 
medical evidence of record reflects no less than incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months or unfavorable ankylosis of the entire 
thoracolumbar spine.  See The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes and The General 
Rating Formula for Diseases and Injuries of the Spine.  

Concerning the application of Diagnostic Code 5243 based on 
incapacitating episodes, the medical evidence, thoroughly 
detailed above, is devoid of any episodes of doctor-prescribed 
bed rest due to symptomatology associated with the Veteran's 
service-connected degenerative disc disease of the lumbar spine.  
The Veteran specifically denied the occurrence of any such 
episodes at the April 2005, June 2006, and November 2009 VA 
examinations.  Accordingly, the Veteran may not be availed under 
Diagnostic Code 5243 (The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).

The Board also concludes that the a further increase is 
unwarranted under the General Rating Formula for Diseases and 
Injuries of the Spine, as the competent medical evidence of 
record is devoid of evidence that the Veteran's thoracolumbar 
spine is ankylosed.  The reports of the April 2005, June 2006, 
March 2009 and November 2009 VA examinations specifically deny 
ankylosis of any section of the Veteran's spine.

Accordingly, the Veteran may not be availed by either the 
Diagnostic Code 5243 (The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) or the General Rating 
Formula for Diseases and Injuries of the Spine.

Neurological Manifestations

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).  Under VA regulations, separate disabilities (i.e., 
neurological manifestations) arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2009); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban, supra; see also Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  Indeed, the September 
2008 Board remand specifically instructed that the Veteran was to 
be scheduled for a VA neurological examination for objective 
medical confirmation of his subjective complaints of radicular 
pain.  

However, the December 2009 VA neurological examination report 
reflects that the Veteran has not exhibited any objective 
neurologic impairment stemming from his service-connected 
lumbosacral spine disability which would necessitate a separate 
disability rating.  Neurologic examination, to include an 
electromyography (EMG) and nerve conduction study (NCS) in 
December 2009, reflected a normal study was within normal limits 
with no radiculopathy, foot drop, or bladder/bowel dysfunction 
identified.  Additionally, motor function and sensory function 
were found to be within normal limits.  No contradictory medical 
evidence is of record other than the Veteran's subjective 
statement noted above.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (1) (2009).

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the assigned staged ratings adequately compensate the 
Veteran.  Accordingly, further staged ratings are inapplicable.  
See id.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Accordingly, the current 
schedular criteria do not allow for the assignment of a rating 
higher than 40 percent.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected lumbar spine disability.  The Board 
disagrees.  As fully detailed above, a higher disability rating 
is available where specific criteria are met.  The Veteran does 
not meet the schedular criteria for a higher disability rating.  
It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected lumbar spine 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The record reflects that 
the veteran has not required frequent hospitalizations for the 
disability and that the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of those 
contemplated by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


Service Connection Claim

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

In this case, the Veteran claimed that he suffers torn muscles at 
his L4-5 vertebrae as a result of his period of active service.  
The Veteran has been less that specific as to the in-service 
incident which caused this asserted condition, but the medical 
evidence of record reflects that the Veteran has consistently 
reported a "history of a torn muscle" in his low back.  See 
e.g., a January 2004 private treatment record from D.A.E, D.O.  

With respect to element (1), a current disability, the medical 
evidence does not include a diagnosis of torn muscles at the L4-5 
vertebrae.  The Board notes that several VA and private treatment 
records reflect the Veteran's complaints of pain in his low back 
pain and history of torn muscles at the L4-5 vertebrae.  See 
e.g., a January 2004 private treatment record from D.A.E., D.O., 
a February 2004 private treatment record from M.W.K., M.D. and 
the reports of the VA examinations dated in April 2005, June 
2006, January 2007, December 2009 and January 2010.  Concerning 
the Veteran's complaints of low back pain, the Court has held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To the 
extent that the Veteran's reported history of torn muscles at the 
L4-5 vertebrae has been recorded in several treatment records, 
the Board observes that history which is simply recorded by a 
medical examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406 (1996).  Accordingly, such 
reports of a history of torn muscles without current clinical 
findings of such disability are insufficient to establish the 
presence of a disabiltiy during the appeal period.  C.f. McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that 
there be a current disability is satisfied when the disability is 
shown at the time of the claim or during the pendency of the 
claim, even though the disability subsequently resolves).

The September 2008 Board Remand instructed that the Veteran be 
scheduled for a VA muscles examination with the intent of 
clarifying the Veteran's claimed disability.  Review of the 
January 2010 VA muscles examination reflects the Veteran's 
reports of low back pain and history of torn muscles at the L4-5 
vertebrae.  However, after a physical examination and review of 
the Veteran's complete VA claims file, the VA muscles examiner 
specifically stated "I do not find indication of muscle damage 
at this time."  See the January 2010 VA muscles examination 
report.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do so.  
That is, he has presented no competent evidence which indicates 
that he currently has torn muscles at the L4-5 vertebrae.  See 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has currently diagnosed torn muscles at the L4-5 
vertebrae.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to the Secretary's 
adjudication of the claim), overruling Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported pain in his low back at during the 
pendency of this appeal.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that may 
be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").  Here, the 
Veteran is capable of reporting symptoms such as low back pain, 
but the Veteran is not competent (i.e., professionally qualified) 
to offer an opinion attributing these symptoms to a torn muscle.

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson element (1) has not been met for the 
Veteran's torn muscles at the L4-5 vertebrae claim, and it fails 
on this basis alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of torn muscles at the L4-5 vertebrae.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  The preponderance is against the Veteran's claim, 
and therefore his claim for service connection must be denied.


ORDER

Entitlement to an initial evaluation in excess of 40 percent, but 
no more, for degenerative disc disease of the lumbar spine is 
allowed.  

Entitlement to service connection for torn muscles at the L4-5 
vertebrae is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


